
	

113 S2649 IS: To provide certain legal relief from politically motivated charges by the Government of Egypt.
U.S. Senate
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2649
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2014
			Mr. Graham (for himself, Mrs. Shaheen, Mr. Kirk, Mr. Kaine, and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To provide certain legal relief from politically motivated charges by the Government of Egypt.
	
	
		1.Relief from politically motivated charges by Government of Egypt
			(a)Treatment of charges under United States lawFor purposes of United States law, and for activities undertaken within the jurisdiction of the
			 United States, no verdict, order, warrant, or writ issued by the
			 Government of Egypt or any court, administrative tribunal, or other
			 authority of the Government of Egypt in any instance relating to the legal
			 charges, trial proceedings, and convictions issued by the Cairo Criminal
			 Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012 against 43 staff of five international nongovernmental organizations shall be considered a
			 conviction and no person named in such verdict, order, warrant, or writ
			 shall be considered to have been charged, accused, found guilty, or
			 convicted.(b)Recognition of charges as politically motivatedIt is the policy of the United States to recognize any legal charges, trial proceedings, and
			 convictions issued by the Cairo Criminal Court on June 4, 2013, in Public Prosecution Case No. 1110 for the Year 2012  as being politically motivated in origin and invalid.
